Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 8, 2000, convicting defendant, after a jury trial, of the crimes of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Since defendant made no objections during the People’s summation, his belated motion for a mistrial failed to preserve his present claims since it did not allow the court to correct any improper comments at the time they were made (People v Jackson, 189 AD2d 563, lv denied 81 NY2d 887), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments were generally responsive to issues raised by the defense and that they did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223, lv denied 98 NY2d 641; People v Kulakov, 278 AD2d 519, lv denied 96 NY2d 785), which claim is unpreserved. Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.